Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 8/6/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22 are pending in this Office Action. Claims 1, and 12 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7, 10, 12-13, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZUZARTE et al. (US 2009/0018992, hereinafter ZUZARTE) in view of Zhang) and Chatterjee et al. (US 2007/0050391, hereinafter Chatterjee).

As to Claim 1, ZUZARTE discloses A method comprising: 
receiving a query at a database server (Fig. 1, Para. 0004, 0020, receiving a query ); 
in response to receiving the query at the database server, the database server: determining that the query contains an aggregate function that targets a database object that resides in a database managed by the database server; wherein the aggregate function produces one or more aggregate values when applied to a set of values in the database object (Para. 0020, 0021, a query that includes a large number of joined tables, aggregate functions, and/or predicates. Before compiler generates any access plans for executing query, compiler collects statistics from database are specific to query, compiler may collect statistics on particular tables involved in query, such as number of rows in a table (e.g. aggregate value), distribution of data values, and the like); determining that at least a portion of the one or more aggregate values can be derived from statistics (Para. 0013, 0017, 0020, Database systems use statistics to estimate, for instance, number of rows in a table (e.g. aggregate value), cardinality (e.g., number of rows to be processed) at each intermediate step of an access plan, which leads to an estimate of an overall cost of the access plan, statistics specific to the query are collected prior to generating any access plans for executing the query. Hence, statistics relevant to a current query are collected just in time for use in optimizing the current query. Query is a complex query, such as a query that includes a large number of joined tables, aggregate functions, and/or predicates, compiler collects statistics from database that are specific to query), maintained for the database object (Para. 0024, statistics useful in generating an access plan 
ZUZARTE does not explicitly disclose the one or more aggregate values be derived from statistics, maintained for the database object, in a data dictionary of the database. 
Zhang explicitly discloses determining that at least a portion of the one or more aggregate values can be derived from statistics, maintained for the database object, in a data dictionary of the database (Zhang Para. 0029, 0048, 0191-0199, The optimization includes: generating a materialized view in the computer system, matching the grouping of the materialized view with the grouping of the query using column equivalence and functional dependency, in order to determine whether re-aggregation is necessary, deriving one or more aggregate functions requested by the query from the materialized view and any remaining tables in the query based on the matched groupings, and rewriting the query based on the matched groupings.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Zhang to improve query performance through automatic query rewrite by using aggregate queries that group data on certain grouping column (Zhang Para. 0008).
Zhang does disclose that in RDBMS, combinations of tables and views are used to access data stored in tables in the database. The materialized view, based on the view definition in the database, provides the summary data at the level requested by the query but does not explicitly mention a data dictionary. However, it is a well-known and common practice in the art that data dictionary contains definitions of base tables, of tables defined in terms of the base tables, and definitions of other objects that are defined for the tables. There are three kinds of 
In addition, Chatterjee explicitly discloses maintained for the database object, in a data dictionary of the database (Para. 0014, 0074, database tables include base tables, views, and materialized views. Data dictionary contains definitions of base tables, of tables defined in terms of the base tables, such as view, materialized view, and definitions of other objects that are defined for the tables. Data dictionary includes object definitions for objects related to view; included in these object definitions are table definitions for base tables and views, including any materialized views. Further object definitions may include index definitions, constraint definitions, and trigger definitions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include materialized view in a data dictionary of the database, as explicitly demonstrated by Chatterjee and implicitly demonstrated by Zhang, hence lacks patentable significance.
ZUZARTE in view of Zhang and Chatterjee further discloses:
rewriting the query to produce a rewritten query that causes the one or more aggregate values to be derived from the statistics, maintained for the database object, in the data dictionary of the database (Para. 0024, 0032, 0033, Based on statistics collected, a query rewrite component, compiler generates an access plan for executing query; Zhang Para. 0048-0072, After matching groupings between a materialized view and a query, aggregate functions requested by the query need to be derived from the materialized view and any remaining tables in the query, for example the aggregate functions include: COUNT, SUM, MAX, MIN, AVG, VAR, 1) COUNT: either COUNT is in M or the argument (if not *) can derived from M, 2) SUM: either SUM is in M or its argument can be derived from M 3) MAX: either MAX is in M Chatterjee Para. 0014, 0047). 
executing an execution plan that corresponds to the rewritten query; and during execution of the execution plan, deriving the at least a portion of the one or more aggregate values from the statistics, maintained for the database object, in the data dictionary of the database (Para. 0022, 0032, 0033, Based on statistics collected, a query rewrite component, compiler generates an access plan for executing query, Execution engine then executes query in accordance with access plan, A result set is retrieved from database; Zhang Fig. 3, Para. 0044, optimize the SQL query using the best solution for aggregate query rewrite, execution of the application plan and represents the output of the results; Chatterjee Para. 0014, 0047); 
wherein the method is performed by one or more computing devices (Fig. 7). 

As to Claim 2,  ZUZARTE as modified discloses The method of claim 1 wherein: executing the execution plan includes determining whether the statistics required to derive the at least a portion of the one or more aggregate values are currently accurate; and deriving the at least a portion of the one or more aggregate values from the statistics is performed responsive to determining that the statistics required to derive the at least a portion of the one or more aggregate values are currently accurate (Para. 0029, 0030; Zhang Para. 0047-0048). 

As to Claim 7, ZUZARTE as modified discloses The method of claim 1 further comprising: determining that approximation is acceptable for the query; and deriving at least a portion of the one or more aggregate values from statistics that are not accurate (Para. 0027; Zhang Para. 0047-0048). 

As to Claim 10, ZUZARTE as modified discloses The method of claim 7 wherein determining that approximation is acceptable to the query includes determining that the query specifies generation of a histogram (Para. 0037-0041). 

As to Claims 12-13, 18, 21 recite “a non-transitory computer-readable media” with similar limitations to claims 1-2, 7, 10 respectively and are therefore rejected for the same reasons as discussed above.

Claims 3-6, 8-9, 11, 14-17, 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZUZARTE in view of Zhang and Chatterjee as applied to claims 1, 12 above, and further in view of Shao et al. (US 2015/0006509, hereinafter Shao).
As to Claim 3,  ZUZARTE as modified discloses The method of claim 2 wherein: the database object is a partitioned object; the method comprises: storing partition-level statistics for a plurality of partitions of the partitioned object; and storing partition-level indicators that indicate whether statistics for each partition of the plurality of partitions are currently accurate; deriving the at least a portion of the one or more aggregate values includes aggregating partition-level statistics of two or more partitions of the plurality of partitions (Para. 0013, 0021, 0044) but does not explicitly disclose the database object is a partitioned object, partition-level statistics, partition-level indicators. 
Shao discloses a partitioned object, storing partition-level statistics, partition-level indicators (Fig. 3A, Para. 0047, 0050, 0056, 0057, 0089, The data table partition 310 also shows a corresponding statistic, which may correspond to one of the statistics 216, for each of the The statistics may include a counter. The counter may be used to determine the number times that changes have been made to the underlying data table corresponding to the statistics. That is, every time a change is made to the data tables, the counter increments. This also allows the query optimizer to determine how fresh the statistics are).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Shao to performs statistics tree transformation operations on the statistics tree structure into a form that at least partially minimizes the system resources needed to update the statistics (Shao: Para. 0004).

As to Claim 4,  ZUZARTE as modified discloses The method of claim 2 wherein: the database object is a partitioned object; the method comprises: storing partition-level statistics for a plurality of partitions of the partitioned object; and storing partition-level indicators that indicate whether statistics for each partition of the plurality of partitions are currently accurate; the plurality of partitions includes: at least one first partition of the plurality of partitions whose partition-level indicator indicates that the statistics of the at least one first partition are accurate; and at least one second partition of the plurality of partitions whose partition-level indicator indicates that the statistics of the at least one second partition are not accurate; deriving a first portion of the one or more aggregate values includes, for the at least one first partition, using partition-level statistics; and deriving a second portion of the one or more aggregate values 
Shao discloses a partitioned object, storing partition-level statistics, partition-level indicators that indicates that the statistics are accurate or not accurate (Fig. 3A, Para. 0047-0050, 0056, 0057, 0089, The data table partition 310 also shows a corresponding statistic, which may correspond to one of the statistics 216, for each of the partitions. For example, a statistic 311 corresponds to the partition 1, a statistic 312 corresponds to the partition 2, a statistic 313 corresponds to the partition 3, a statistic 314 corresponds to the partition 4, a statistic 315 corresponds to the partition 5, and a statistic 316 corresponds to the partition 6. The statistics may include a counter. The counter may be used to determine the number times that changes have been made to the underlying data table corresponding to the statistics. That is, every time a change is made to the data tables, the counter increments, the counter is used as part of a threshold analysis . This also allows the query optimizer to determine how fresh the statistics are. If the statistics are not sufficiently fresh, cost of updating or a recomputation cost is higher than doing a query search without an execution plan).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Shao to performs statistics tree transformation operations on the statistics tree structure into a form that at least partially minimizes the system resources needed to update the statistics (Shao: Para. 0004).

ZUZARTE as modified discloses The method of claim 1 wherein: the database object, deriving at least a portion of the one or more aggregate values includes deriving the one or more aggregate values using partition-level statistics of at least one partition from the set of one or more partitions (Para. 0013, 0021-0024, 0044) and Shao discloses a partitioned object; the method comprises: storing partition-level statistics for a plurality of partitions of the partitioned object; and determining that conditions specified in the query limit application of the aggregate function to a set of one or more partitions of the plurality of partitions; wherein the set of one or more partitions is less than all partitions of the partitioned object; and deriving the at least a portion of the answer to the aggregate function includes deriving the answer to the aggregate function using partition-level statistics of at least one partition from the set of one or more partitions (Fig. 3A, Para. 0021, 0025, 0047, 0050, 0056, 0057, 0089, The data table partition 310 also shows a corresponding statistic, which may correspond to one of the statistics 216, for each of the partitions. For example, a statistic 311 corresponds to the partition 1, a statistic 312 corresponds to the partition 2, a statistic 313 corresponds to the partition 3, a statistic 314 corresponds to the partition 4, a statistic 315 corresponds to the partition 5, and a statistic 316 corresponds to the partition 6. The statistics may include a counter. The counter may be used to determine the number times that changes have been made to the underlying data table corresponding to the statistics. That is, every time a change is made to the data tables, the counter increments. This also allows the query optimizer to determine how fresh the statistics are. A query optimizer uses statistics about the data included in the database to generate a plurality of different execution plans for any given SQL query and is typically configured to generate an execution plan according to efficiency objectives).
ZUZARTE with the teachings of Shao to performs statistics tree transformation operations on the statistics tree structure into a form that at least partially minimizes the system resources needed to update the statistics (Shao: Para. 0004).

As to Claim 6,  ZUZARTE as modified discloses The method of claim 1, wherein the query is a first query, further comprising: receiving a second query at the database server; in response to receiving the second query at the database server, the database server: determining that the second query contains the aggregate function that targets the database object; determining that at least a portion of the one or more aggregate values can be derived from statistics maintained for the database object in the data dictionary of the database; rewriting the query to produce the rewritten query; executing the execution plan that corresponds to the rewritten query (Para. 0020-0022, 0032, 0033); and Shao discloses during execution of the execution plan, determining that statistics maintained for the database object in the data dictionary of the database are not accurate; responsive to determining that statistics maintained for the database object in the data dictionary of the database are not accurate, generating the one or more aggregate values by aggregating data retrieved from the database object during runtime of the second query (Para. 0047-0049, If the statistics are not sufficiently fresh, cost of updating or a recomputation cost is higher than doing a query search without an execution plan, i.e. execute the query without optimization based on statistics ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Shao Shao: Para. 0004).

As to Claim 8, ZUZARTE as modified discloses The method of claim 7  and Shao discloses wherein determining that approximation is acceptable to the query includes determining that the query has been explicitly designated as an approximate query (Shao Para. 0089-0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Shao to performs statistics tree transformation operations on the statistics tree structure into a form that at least partially minimizes the system resources needed to update the statistics (Shao: Para. 0004).

As to Claim 9,  ZUZARTE as modified discloses The method of claim 7 and Shao discloses wherein determining that approximation is acceptable to the query includes determining that the query was issued in a session in which a session parameter indicates that approximate answers are acceptable (Shao Para. 0047, 0089-0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZUZARTE with the teachings of Shao to performs statistics tree transformation operations on the statistics tree structure into a form that at least partially minimizes the system resources needed to update the statistics (Shao: Para. 0004).

As to Claim 11, ZUZARTE as modified discloses The method of Claim 7 wherein deriving the at least a portion of the one or more aggregate values from the statistics that are not accurate is performed responsive to determining that an accurate-enough indicator indicates that the statistics that are not accurate are accurate enough for approximate answers (Para. 0030, 0060-0062; Shao Para. 0047-0049).

As to Claims 14-17, 19-20, 22 recite “a non-transitory computer-readable media” with similar limitations to claims 3-6, 8-9, 11 respectively and are therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks
	Applicant argues that Zuzarte, Zhang, and Chatterjee disclose obtaining the one or more aggregate values by applying the aggregate function to a set of values in the database object (the conventional way of deriving aggregate values), Claim 1 explicitly recites a method in which at least a portion of those one or more aggregate values are derived from statistics, maintained for the database object, in the data dictionary of the database.
In response to the arguments, it is submitted that Zuzarte discloses receiving a query for optimizing, collecting statistics specific to the query prior to generating any access plans for executing the query, and generating an access plan for executing the query based on the collected statistics. Statistics can be classified as table statistics and column statistics. Table statistics, such as number of rows, number of pages, and so forth, are relevant for every table involved in a selectivities of predicates or groups of predicates in a given query. In one implementation, query is a complex query, such as a query that includes a large number of joined tables, aggregate functions, and/or predicates. Typically, with complex queries, there are potentially more access plans that can be generated and selected. Before compiler generates any access plans for executing query, compiler collects statistics from database that are specific to query, i.e. aggregate vales can be derived from statistics. In addition,  Zhang discloses derive portion of aggregate value from statistics (e.g. AVE, SUM, MAX, MIN), maintained for the database object (table, column), in the database. In addition, instant application, paragraph 0005 also states that “It is possible to use a materialized view to return the results of these kind of queries with aggregation functions. A materialized view is a database object (e.g. another table) that contains the results of a query. For example, it may be a local copy of data located remotely, or may be a subset of the rows and/or columns of a table or join result, or may be a summary using an aggregate function”. Chatterjee explicitly discloses Data dictionary contains definitions of base tables, of tables defined in terms of the base tables, such as view, materialized view, and definitions of other objects that are defined for the tables. As such, the combination of prior arts on the record teaches the limitation as claimed.

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).



Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                            11/1/2021